Citation Nr: 0410783	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  02-20 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Entitlement to reimbursement or payment for unauthorized medical 
services rendered in connection with a private hospitalization in 
Washington Regional Medical Center (WRMC) from May 25, 2001 to 
June 4, 2001.    


REPRESENTATION

Appellant represented by:	Joy Johncox


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from October 1942 to March 1946.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 decision by the Medical Administration 
Service (MAS) of the Fayetteville, Arkansas, VA Medical Center 
(VAMC), which denied the veteran's claim for reimbursement or 
payment for unauthorized medical services rendered during a 
private hospitalization in WRMC from May 25, 2001 to June 4, 2001.


FINDINGS OF FACT

1.  The veteran was hospitalized in WRMC from May 25, 2001 to June 
4, 2001.  

2.  At the time of the hospitalization at issue, the veteran had 
no adjudicated service-connected disabilities.  

3.  VA facilities were feasibly available at the time of the 
hospitalization.


CONCLUSION OF LAW

The criteria for reimbursement or payment for unauthorized medical 
services rendered in connection with a private hospitalization in 
WRMC from May 25, 2001 to June 4, 2001 have not been met.  38 
U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 17.1002, 
17.1003 (2003).    







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Records from the Air Evac Lifeteam show that on May 25, 2001, the 
veteran was transported by air from North Arkansas Regional 
Medical Center to WRMC.  It was noted that he was hospitalized for 
right lower lobe pneumonia and now he had an acute myocardial 
infarction.  About ten minutes into the flight, it was noted that 
his blood pressure dropped to alarming levels; ten minutes later 
it had returned to normal levels.  The flight was noted to be 59 
miles.  He was admitted to the cardiac care unit upon arrival to 
WRMC.  

Records of the veteran's hospitalization in WMRC from May 25, 2001 
to June 4, 2001 show that he was taken to the emergency room in 
Harrison on May 23, 2001, where he was found to have evidence of 
pneumonia, as well as nonspecific electrocardiogram changes and a 
troponin rise.  He had experienced worsening of dyspnea and more 
chest pain during the night, and the following morning it was felt 
appropriate to transfer him to the WRMC for perhaps more intensive 
evaluation and treatment.  It was noted that he had developed some 
hypotension en route, and had also noted some slurring in his 
speech.  He was thought to have a recent non ST elevation 
myocardial infarction; severe bilateral carotid disease and 
apparently an acute transient ischemic attack or small stroke; and 
pneumonia.  It was noted that he was severely ill, and his 
prognosis was guarded.  At that point they were going to try to 
pacify his acute ischemic syndrome, and try to get him over his 
acute infectious disease before further invasive cardiac 
evaluation or intervention was considered, although if he 
developed recalcitrant angina or evidence of an acute ongoing 
ischemic or infarction then more urgent cardiac procedure may be 
required.  During the hospitalization, his respiratory status 
gradually improved and his fever did not recur.  He had apparently 
had an acute myocardial infarction, but had no recurrent chest 
pain once in WRMC.  He had extensive noninvasive evaluation, which 
showed mild to moderate left ventricular dysfunction without 
evidence of reversible ischemia.  Medical management was chosen 
for his ischemic heart disease in light of his multiple medical 
problems.  With respect to his slurred speech, studies showed 
bilateral carotid artery stenosis, but no acute changes.  
Conservative management was planned.  He was discharged home.  

In connection with the current claim, the veteran's records were 
reviewed by a VA physician, who noted, in January 2002, that the 
veteran could have been sent to the VA.  

R Chitsey, M.D., wrote, in March 2002, that the veteran had 
presented to the emergency room in Harrison on May 25, 2001, with 
complaint of chest pain and was found to have pneumonia and 
suspected unstable angina.  It was felt that he needed to be 
transferred immediately to facility that had a "cath lab with PTCA 
capabilities."  While they would have preferred to sent him to a 
VA hospital, it was felt that he should be transferred to the 
closest facility.  While the Fayetteville VAMC and WRMC were right 
next to each other, the VAMC did not have heart cath facilities; 
therefore, it was determined to transfer him to WRMC.  He said it 
was fortunate that they had as he had had a TIA en route, which 
was promptly addressed when he arrived at WRMC shortly thereafter.  
He felt that any delay in his transport by ground to Little Rock 
would have compromised his situation tremendously.  

A VA physician reconsidered the claim in May 2002, but concluded 
that the veteran could have been air-faced to Little Rock as 
easily but no attempt was made.  Moreover, when he had stabilized 
from the transfer, he was no longer eligible for reimbursement.  
Analysis

The veteran essentially contends that the VA should pay the costs 
associated with his private hospitalization from May 25, 2001 to 
June 4, 2001 because VA facilities were not feasibly available.  
He points to the letter from his private physician who wrote that 
he had to be transferred to the closest facility that had cardiac 
catheterization capability.  

The Millennium Health Care and Benefits Act, Public Law 106-117, 
provides for the reimbursement of non-VA emergency treatment for 
which the veteran is personally liable in certain circumstances, 
regardless of service-connected status, if specified criteria are 
met.  38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.  To be eligible for 
reimbursement under this law, all of the conditions must be met.  
As applicable to this case, these criteria include the following:

(a) The emergency services were provided in a hospital emergency 
department or a similar facility held out as providing emergency 
care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature that 
a prudent layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous to 
life or health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute symptoms 
of sufficient severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of health and 
medicine could reasonably expect the absence of immediate medical 
attention to result in placing the health of the individual in 
serious jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not have 
been considered reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence establishing that a 
veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care 
beyond the initial emergency evaluation and treatment is for a 
continued medical emergency of such a nature that the veteran 
could not have been safely discharged or transferred to a VA or 
other Federal facility (the medical emergency lasts only until the 
time the veteran becomes stabilized).  

In this case, the Fayetteville VAMC was right next to the WRMC.  
Both of these facilities are 73 miles from Harrison, by road, 
although the distance was only 59 miles by air.  Dr. Chitsey wrote 
that the veteran needed to be transferred to a facility with 
cardiac catheterization and PTCA capabilities, but it is 
noteworthy that the veteran did not undergo cardiac 
catheterization, angioplasty, or any other invasive procedure at 
WRMC.  

Moreover, the physician determined that the veteran could have 
been transferred by air to Little Rock, which is 141 miles by road 
from Harrison.  It should also be noted that the Millennium Act is 
designed to cover certain emergency situations, and only for the 
duration of the emergency.  Although there was a VAMC next door, 
there is no indication that at any time during the hospitalization 
the VA was contacted to determine the feasibility of transferring 
the veteran.  

Because the criteria for payment for the expenses of the 
hospitalization are not met, payment or reimbursement of the costs 
of the transportation may not be made.  38 C.F.R. § 17.1003.  

Moreover, because the veteran did not have any adjudicated 
service-connected disabilities at the time of the hospitalization 
in question, he did not meet the criteria for reimbursement of 
unauthorized medical expenses.  38 U.S.C.A. § 1728; 38 C.F.R. § 
17.120; Malone v. Gober, 10 Vet. App. 539 (1997).  

The weight of the credible evidence establishes that the 
hospitalization in WRMC from May 25, 2001 to June 4, 2001 was due 
to personal preference rather than an emergency.  As the 
preponderance of the evidence is against the claim for 
reimbursement of the medical costs associated therewith, the 
benefit-of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 
49 (1990).  





ORDER

Reimbursement or payment for unauthorized medical services 
rendered in connection with a private hospitalization in WRMC from 
May 25, 2001 to June 4, 2001 is denied.    





	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



